DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 12/14/2021.  
Claims 1-27 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Aarnio et al. (US 2015/0326688 A1) discloses a system for providing content such as content items (see ¶ 0034).  The system that is configured to decompose a media recording into a plurality of media recording salient events (see ¶¶ 0028; segments of the content item; what segment the user enjoys, what the user does not enjoy, and what the user has no opinion.  ¶¶ 0029, 0035, 0092; the segment may be lyrics, guitar, drums or the tempo of the song.  Fig. 5 and ¶ 0084; segmenting of the at least one content item based at least in part of the user input), apply each of the media recording salient events to a reinforcement model (see ¶ 0036, 0068-0069; determine a user profile by modeling the properties and/or characteristics of the segments of the content items that a user provided rating on; i.e., applying a principle component analysis (PCA) to extract Eigen taste clips to generate a user profile), display on the display screen (i) a mapping of the plurality of media recording salient events (see Figs. 6A-6L and ¶¶ 0086-0087; the progress bar 607 includes one or more segment indicators 609a-609d that indicate the number and position of the segments of the Newell et al. (US 2014/0278969 A1) teaches a computing device (see ¶ 0012) configured to create a derivative media recording available for playback by replacing at least one of the plurality of media recording salient events with at least one selectable next best action, the at least one selectable next best action including at least one replacement media recording salient event (see Figs. 2-3 and ¶¶ 0041; derivative content generation 300, derivative content includes content extracted from an item of media content and includes alternative content for addition or replacement of audio, video, images of segment 305.  i.e., alternate content may include an exciting music ensemble… ¶ 0053; the segment overlapping with the indicated mandatory portion of media data may be replaced in the derivative content with the mandatory portion.  ¶0055, 0077; alternative content may be specified to be added to or to replace some or all of an item of derivative content).


Aarnio et al. and Newell et al. fail to clearly teach or fairly suggest the combination of following limitations: 
decompose a media recording into a plurality of media recording salient events, apply each of the media recording salient events to a reinforcement model, determine for each of the plurality of media recording salient events a probability value indicating a probability that the media recording salient event is a cause for a playback action, and 
display on the display screen (i) a mapping of the plurality of media recording salient events and (ii) for at least one of the plurality of media recording salient events, at least one selectable next best action, the computing device further configured to create a derivative media recording available for playback by replacing at least one of the plurality of media recording salient events with at least one selectable next best action having a probability value indicating the probability of causing an action to occur is within a predetermined threshold, the at least one selectable next best action including at least one replacement media recording salient event.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179